DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 09/07/2022 is acknowledged. 
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
In light of the election of claims 1-15 in the reply filed on 09/07/2022, claims 1-21 are pending in the instant application and claims 1-15 are examined on the merits herein.

Priority
The instant application claims priority to U.S. Provisional Application no. 62/943,426 filed on 12/04/2019. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/943,426 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application, 62/943,426, does not provide support in the specification for the limitations of claims 5-10 and 12-15 in the instant application. Regarding claim 5, the prior-filed application does not provide support for the detection module as claimed. Regarding claim 12, the prior-filed application does not provide support for the detection circuit comprising a mapping table of distance values and corresponding volume values. Regarding claim 13, the prior-filed application does not provide support for the detection circuit comprising an alarm threshold. Regarding claim 15, the prior-filed application does not provide support for the magnetic source having a magnetic flux magnitude based on a distance from a location of a stoma. Claims 6-10 and 14 do not receive priority for depending upon unsupported base claims.  
Priority is given for claims 1-4 and 11 to the prior-filed application filed on 12/04/2019.
Priority is given for claims 5-10 and 12-15 to the prior-filed application filed on 12/03/2020. 

Drawings
The replacement drawings were received on 02/16/2021. These drawings are acceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application in the instance of Fig. 4A-4C and 7 because the drawings are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1100 (pg. 12 line 3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 104 (Fig. 1), 40 (Fig. 4B), and 1002 (Fig. 10A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The flexible panels are referred to by an incorrect reference number (pg. 4 line 29; pg. 5 line 1).  
The phrase “one fully inserted” should read “once fully inserted” (pg. 11 line 12).
The phrase “sizeis” should read “size is” (pg. 12 line 7).
Appropriate correction is required.
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "volume logic for determining a volume of the fluid contained in the receptacle based on the detected distance" in lines 6-7.  This limitation is unclear in that the limitation recites software without the hardware required for utilizing it. For the sake of compact prosecution, the examiner is treating the claim as though it requires a controller for utilizing the volume logic claimed. 
Claim 11 recites the limitation "the detection circuit" in line 1. There is insufficient antecedent basis for this limitation in the claim. To render this rejection moot, the examiner suggests changing the claim dependency to claim 5, which introduces a detection circuit. 
Claim 15 recites the limitation "The device of claim 3 wherein the magnetic source has a magnetic flux magnitude based on a distance from a location of a stoma defining an installed location of the fluid receptacle and a location of a surgically installed cardiac appliance, the cardiac appliance sensitive to the magnetic flux" in lines 1-4. This limitation is unclear in that the metes and bounds of the claim cannot be determined. The distance from a location of a stoma and a location of a surgically installed cardiac appliance would be different based on patient age, gender, anatomy, and type of ostomy procedure; therefore, the magnetic flux magnitude which depends on this distance would be different in all of the above instances. For the sake of compact prosecution, the examiner is treating the claim as though any magnetic source used in this system would have a magnetic flux magnitude low enough not to interfere with a surgically installed cardiac appliance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. P.G. Pub. no. US/2019/0365990 A1 to Phillips (PTO-892).
Regarding claim 1, Phillips discloses a volume detection device (100 volume detection system), comprising: a fluid receptacle (102 fluid reservoir) having a plurality of flexible panels defining an enclosed interior for containing a volume (para. 0037 lines 1-4; para. 0092 lines 1-7; Fig. 18B showing an exemplary process of making a reservoir); a distance sensor (capacitive sensing electrodes pairs 106-1–112-1 and 106-2–112-2) attached to at least one of the flexible panels (para. 0035 lines 1-13; para. 0036 lines 1-5) and configured for detecting a distance to another of the plurality of flexible panels (para. 0040-0042); and volume logic for determining a volume of the fluid contained in the receptacle (102 fluid reservoir) based on the detected distance (para. 0045 lines 11-28).  
Regarding claim 2, Phillips discloses the invention of claim 1 and further discloses: wherein at least two of the panels are arranged in an opposed manner (para. 0035 lines 1-5, opposed sides of the reservoir), the distance sensor (capacitive sensing electrodes 106-1–112-1) disposed on one of the opposed panels (para. 0035 lines 1-5) and configured for detecting the distance to the opposed panel (para. 0035 lines 1-5; para. 0041-0042).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Application no. CN/203719725 to Hong (PTO-892) in view of U.S. P.G. Pub. no. US/2019/0365990 A1 to Phillips (PTO-892).
Regarding claim 1, Hong discloses a volume detection device (para. 0002 line 18, a volume loss detection device), comprising: a fluid receptacle (1 fluid container) having a plurality of flexible panels (11 flexible side walls) defining an enclosed interior for containing a volume (Fig. 1 showing 1 fluid container defined as an enclosed area for containing a volume); a distance sensor (21 sensor) attached to at least one of the flexible panels (Fig. 1 showing 21 sensor attached to one of 11 flexible side walls) and configured for detecting a distance to another of the plurality of flexible panels (para. 0017 lines 115-122).
Hong differs from the instantly claimed invention in that Hong fails to disclose volume logic for determining a volume of the fluid contained in the receptacle based on the detected distance.  
Phillips teaches a detection circuit (306/2040 controller component) for utilizing volume logic for determining a volume of the fluid contained in a receptacle (102 fluid reservoir) based on a detected distance (para. 0045 lines 11-28).  
Phillips is considered to be analogous to the instantly claimed invention in that Phillips discloses a volume detection device for a fluid receptacle. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the system of Hong to further comprise volume logic as taught by Phillips, because Phillips teaches that volume logic can enable the amount of fluid stored in the reservoir to be accurately determined (see para. 0033 lines 4-7). 
Regarding claim 3, the combination of Hong and Phillips discloses the invention of claim 1, the combination further discloses: wherein the distance sensor (Hong: 21 sensor) includes a magnetic flux sensor (Hong: para. 0017 lines 115-118) and another of the flexible panels has a magnetic source (Hong: Fig. 1 showing 22 magnet on an opposing 11 flexible side wall from 21 sensor), the detected magnetic flux density being indicative of a distance from the magnetic flux sensor (Hong: 21 sensor) to the magnetic source (Hong: para. 0017 lines 115-122; 22 magnet).  
Regarding claim 11, the combination of Hong and Phillips discloses the invention of claims 1 and 3, the combination further discloses: wherein the detection circuit is configured for mapping the detected distance to a volume, the volume based on a capacity of the fluid receptacle when the panels are separated by the detected distance (as explained below).  
Phillips teaches that the detection circuit (306/2040 controller component) is configured for mapping the detected distance to a volume (para. 0045 lines 13-24), the volume based on a capacity of the fluid receptacle when the panels are separated by the detected distance (para. 0045 lines 11-19).  
Regarding claim 12, the combination of Hong and Phillips discloses the invention of claims 1, 3, and 11, the combination further discloses: wherein the detection circuit has a mapping table of distance values and corresponding volume values, the distance values defined by a sequence of incremental separation of the panels, the detection circuit configured for identifying the volume mapped from one of the distance values in the sequence (as explained below).  
Phillips teaches that the detection circuit (306/2040 controller component) has a mapping table of distance values and corresponding volume values (para. 0045 lines 19-24), the distance values defined by a sequence of incremental separation of the panels (para. 0045 lines 19-24), the detection circuit (306/2040 controller component) configured for identifying the volume mapped from one of the distance values in the sequence (para. 0045 lines 13-24).  
Regarding claim 15, the combination of Hong and Phillips discloses the invention of claims 1 and 3; however Hong and Phillips differ from the instantly claimed invention in that they fail to explicitly disclose wherein the magnetic source has a magnetic flux magnitude based on a distance from a location of a stoma defining an installed location of the fluid receptacle and a location of a surgically installed cardiac appliance, the cardiac appliance sensitive to the magnetic flux.  
However, the device of Hong and Phillips as a flexible drip container comprising distance sensors, a magnetic source, and volume logic is fully capable of being installed around the location of a stoma on a user either by a hanger, an adhesive, or a belting device and does not preclude this installation in any way. In the instance that this system is installed around the location of a stoma of a user, it would be considered obvious to modify the magnetic flux magnitude of the magnet of Hong and Phillips to have a low enough magnitude as to not interfere with a surgically installed cardiac appliance, as this could possibly result in malfunction of the cardiac appliance. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Phillips as applied to claim 1 above, and further in view of NPL U to Gmeinder (PTO-892).
The combined teachings of Hong and Phillips are explained in the rejection of claim 1 above. 
Regarding claim 4, the combination of Hong and Phillips discloses the invention of claim 1, the combination further discloses: wherein the distance sensor (Hong: 21 sensor) includes one or more Hall effect sensor(s) (Hong: para. 0017 lines 115-117) disposed for measuring magnetic flux density from an opposed flexible panel having a magnetic component (Hong: para. 0017 lines 115-120; Fig. 1 showing 21 sensor and 22 magnetic component disposed on opposed 11 flexible side walls); however, Hong and Phillips differ from the instantly claimed invention in that they fail to explicitly disclose that the magnetic component is a rare-earth magnet.
NPL U to Gmeinder teaches magnets for use with magnetic sensor arrangements (“Magnetic Parameters: Choosing the Best Magnet” discussing neodymium, alnico, ceramic, samarium-cobalt), Hall effect or reed switch sensors, and the magnetic parameters to consider when choosing the correct magnet for use with a magnetic sensor arrangement (“Magnetic Parameters: Choosing the Best Magnet”). 
Gmeinder is considered to be analogous to the instantly claimed invention in that Gmeinder teaches parameters to consider when utilizing magnetic sensor arrangements. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the magnetic component of Hong and Phillips to be a rare-earth magnet as taught by Gmeinder, because Gmeinder teaches that rare-earth magnets are better in comparison to ceramic and alnico grade magnets when an activation tolerance is quite tight (see “Magnetic Parameters” para. 6 lines 1-2). Gmeinder further teaches that rare-earth magnets are more cost competitive now than in previous years (see “Magnetic Parameters” para. 6 lines 2-3). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. no. US/2019/0365990 A1 to Phillips (PTO-892) as applied to claim 1 above.
The disclosures of Phillips are explained in the rejection of claim 1 above. 
Regarding claim 5, Phillips discloses the invention of claim 1 and further discloses: a detection module (300 detection system), the distance sensor (capacitive sensing electrodes pairs 106-1–112-1 and 106-2–112-2) disposed in the detection module (para. 0043 lines 3-7), the detection module (300 detection system) further comprising: a memory (para. 0028 lines 1-3, Fig. 20 showing an example of a component operable to provide process functions as described herein; 2044 memory) for storing the volume logic (para. 0095 lines 1-8); a detection circuit (306/2040 controller component), the detection circuit (306/2040 controller component) coupled to the distance sensor (para. 0043 lines 9-11, capacitive sensing electrodes pairs 106-1–112-1 and 106-2–112-2 coupled to 302 sensing component; para. 0045 lines 11-13) for receiving a distance signal (304 distance signal).
Phillips differs from the instantly claimed invention in that Phillips fails to explicitly disclose a power supply for powering the memory and detection circuit; however, it could be considered inherent that Phillips would utilize a power supply, because electronic components require some kind of power supply. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claims 1 and 5 above, and further in view of U.S. Patent no. 7,066,919 B1 to Sauerland (PTO-892).
The disclosures of Phillips are explained in the rejection of claims 1 and 5 above.
Regarding claim 6, Phillips discloses the invention of claim 1; however, Phillips differs from the instantly claimed invention in that Phillips fails to disclose a receiver, the receiver attached to one of the flexible panels and adapted for slidable engagement with the detection module.  
Sauerland teaches a receiver (19 receiver), the receiver (19 receiver) attached to a flexible panel (92 first receptacle surface) and adapted for slidable engagement (Fig. 1-2 showing 19 receiver comprising 20 single open end for 11 detection module to slide into) with a detection module (11 detection module).
Sauerland is considered to be analogous to the instantly claimed invention in that Sauerland teaches a fluid receptacle with a sensor for fill sensing. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the system of Phillips to further comprise a receiver for slidable engagement with the detection module as taught by Sauerland, because Sauerland teaches that a receiver provides a removable attachment point for a detection module (see col. 7 lines 33-36).
Regarding claim 8, the combination of Phillips and Sauerland discloses the invention of claims 1 and 6, the combination further discloses: wherein the receiver is molded into one of the flexible panels for engagement with the detection module (as explained below).
Sauerland teaches wherein the receiver (19 receiver) is molded into one of the flexible panels (col. 7 lines 32-36; Fig. 3 showing 19 receiver as a part of 92 first receptacle surface) for engagement with the detection module (Fig. 1 showing 19 receiver for engagement with 11 detection module).    

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claims 1 and 5 above, and further in view of U.S. P.G. Pub. no. US/2016/0067113 A1 to Vartiainen (PTO-892).
The disclosures of Phillips are explained in the rejection of claims 1 and 5 above.
Regarding claim 6, Phillips discloses the invention of claims 1 and 5; however, Phillips differs from the instantly claimed invention in that Phillips fails to disclose a receiver, the receiver attached to one of the flexible panels and adapted for slidable engagement with the detection module.  
Vartiainen teaches a receiver (200 receptacle), the receiver (200 receptacle) attached to a fluid receptacle (para. 0084) and adapted for slidable engagement (para. 0095 lines 13-16) with the detection module (100 detection module).
Vartiainen is considered to be analogous to the instantly claimed invention in that Vartiainen teaches a detection arrangement for use with a fluid receptacle. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify a panel of Phillips to comprise a receiver as taught by Vartiainen, because Vartiainen teaches that a receiver provides an easy introduction point for a detection module and securely retains a detection module (see para. 0081 lines 1-4).
Regarding claim 7, the combination of Phillips and Vartiainen discloses the invention of claims 1, 5, and 6, the combination further discloses: an adhesive region on the receiver, the adhesive region securing the receiver to the flexible panel (as explained below).  
Vartiainen teaches an adhesive region (para. 0084 lines 1-5) on the receiver (200 receptacle), the adhesive region securing the receiver (200 receptacle) to a surface of a fluid receptacle (para. 0084 lines 1-5).  
Regarding claim 9, the combination of Phillips and Vartiainen discloses the invention of claims 1, 5, and 6, the combination further discloses: wherein one of the detection module and the receiver has a pair of elongated, parallel rails and one of the detection module and the receiver has a pair of parallel channels, the parallel channels defining slots for slidably engaging the rails (as explained below).
Vartiainen teaches that the receiver (200 receptacle) comprises a pair of elongated, parallel rails (240a-b parallel rails) and that the detection module (100 detection module) comprises a pair of parallel channels (140a-b parallel channels), the parallel channels (140a-b parallel channels) defining slots (Fig. 10 showing 140a as a slot) for slidably engaging the rails (para. 0099 lines 1-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the rails of Vartiainen to be switched from the receiver to the detection module and the channels of Vartiainen to be switched from the detection module to the receiver, as it has been held that mere rearrangement of parts can be considered obvious if the part is still capable of the same function. In this instance, the rails and channels of Vartiainen are used to ensure a secure engagement between the detection module and receiver (para. 0085 lines 11-25) and by switching both parts from one to the other, the system is still able to create this secure connection. Further, one of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the detection module and receiver of Phillips with the rails and channels of Vartiainen, because Vartiainen teaches that rails and channels restrict improper alignment and further correct initial misalignment into an orientation for secure engagement between the detection module and the receiver (see para. 0085 lines 11-25).
Regarding claim 10, the combination of Phillips and Vartiainen discloses the invention of claims 1, 5-6, and 9, the combination further discloses: a locking tab, the locking tab adapted to be disposed into an interference fit preventing retraction of the parallel rails from the parallel channels (as explained below).
Vartiainen teaches a locking tab (250a-b locking tabs), the locking tab (250a-b locking tabs) adapted to be disposed into an interference fit (adapted to lock into 150a-b locking depressions) preventing retraction of the parallel rails from the parallel channels (para. 0103 lines 29-36). 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the detection module and receiver of Phillips to comprise a locking tab as taught by Vartiainen, because Vartiainen teaches that a locking tab indicates in a tactile manner to a carer that secure engagement has been achieved (see para. 0087 lines 16-18). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Phillips as applied to claims 1, 3, and 11 above, and further in view of U.S. P.G. Pub. no. US/2017/0140103 A1 to Angelides (PTO-892).
The disclosures of  Hong and Phillips are explained in the rejection of claims 1, 3, and 11 above. 
Regarding claim 13, the combination of Hong and Phillips discloses the invention of claims 1, 3, and 11; however Hong and Phillips differ from the instantly claimed invention in that they fail to disclose that the detection circuit further comprises an alarm threshold, the alarm threshold based on a volume, the detection circuit operable to render an alarm signal when the volume exceeds the alarm threshold.  
Angelides teaches a detection circuit (230 knowledge module/ external controller) comprising an alarm threshold (para. 0116 lines 1-6), the alarm threshold based on a volume (para. 0114 lines 1-5, any measurements disclosed herein), the detection circuit (230 knowledge module/ external controller) operable to render an alarm signal when the volume exceeds the alarm threshold (para. 0116 lines 1-6).
Angelides is considered to be analogous to the instantly claimed invention in that Angelides teaches a volume detection device for a fluid receptacle. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the detection circuit of Hong and Phillips to further comprise an alarm threshold as taught by Angelides, because Angelides teaches that this can alert a user to a needed bag change (see para. 0083 lines 8-10).
Regarding claim 14, the combination of Hong, Phillips, and Angelides discloses the invention of claims 1, 3, 11, and 13, the combination further discloses: a pressure sensor, the pressure sensor disposed for sensing a pressure of the fluid receptacle, the detection circuit coupled to the pressure sensor for rendering the alarm signal based on the pressure sensor (as explained below).
Angelides teaches a pressure sensor (para. 0055 lines 1-7; para. 0056 lines 5-8), the pressure sensor disposed for sensing a pressure of the fluid receptacle (para. 0056 lines 5-8), the detection circuit coupled to the pressure sensor (Fig. 1 showing 200 platform comprising 230 knowledge module coupled to 120 sensors through electronic transmission) for rendering the alarm signal based on the pressure sensor (para. 0114 lines 1-5, any measurements disclosed herein; para. 0116 lines 1-6).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the system of Hong and Phillips to comprise a pressure sensor as taught by Angelides, because Angelides teaches that as a fluid receptacle is being filled, the pressure exerted by the fluid receptacle increases (see para. 0047 lines 8-12), so a pressure sensor would be able to determine volume through the increased pressure exertion (see para. 0056 lines 5-8). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO/2019/169327 to Dorofeeva (PTO-892) teaches a system for estimating ostomy bag fill volume utilizing resistance sensors. US/2018/0214635 to Raman (PTO-892) teaches a reservoir volume sensing system utilizing ultrasound or infrared sensors. US/2013/0324952 to Krystek (PTO-892) teaches a removable sensing sleeve utilizing distance sensors for determining wear time of an ostomy bag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771